DETAILED ACTION 
The amendment submitted on October 21, 2020 has been entered.  Claims 1-6 and 9-20 are pending in the application.  Claims 2, 12, and 14-15 are objected to but would be allowable if rewritten in independent form.  Claims 1, 3-6, 9-11, 13, and 16-20 are rejected for the reasons set forth below.  No claim is allowed.  
Allowable Subject Matter 
Claims 2, 12, and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, so the finality of the previous action is withdrawn.  Applicant’s submission filed on October 21, 2020 has been entered.  
Withdrawn Rejections 
The rejection of claim 21 under 35 U.S.C. 112(b) as being indefinite is withdrawn because the claim has been cancelled.  
The rejection of claims 1-6 and 9-20 for nonstatutory double patenting over US Patent Nos. 10,369,170 B1 and 10,568,907 B1 is withdrawn because the terminal disclaimer submitted on February 9, 2021 has been approved.  
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 1, 3-6, 9-11, 13, and 16-20, as amended, remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (WO 2017/139514 A1).  
Anderson (cited in the prior action) discloses a system (see, e.g., para. 0108) comprising a pharmaceutical composition of coal tar product, specifically, “globules” of coal tar, suspended in a hydrogel patch (see Fig. 1 and the discussion thereof) affixed to the skin of a patient with adhesive (para. 0044).  The hydrogel includes a suspension of coal tar “microglobules” (para. 0032) having a diameter of 10 to 100 µm (para. 0049) that appear to be within the meaning of “microspheres” as recited in claim 1 (applicant’s own specification does not include any explanation or definition of “microspheres” what would exclude the microglobules of the reference).  The use of a “container” is implicit in the disclosure of “packaging” (para. 0188; applicant’s Remarks/Arguments, submitted October 21, 2020, at pp. 6-7 that the reference does not disclose a “container” are therefore not persuasive).  A composition of petroleum, i.e., petrolatum (para. 0153) would have been understood by the artisan as being an ointment within the meaning of instant claims 3, 5, and 20.  Anderson also discloses emulsions (para. 0108-09), which meets the limitations of claim 4.  The manufacture of the coal tar product by distillation (para. 0157) necessarily excludes pitch (see applicant’s own specification at p. 6), thereby meeting the limitations of claims 6 and 10.  The use of USP ingredients as recited in claim 9 would have been well known.  The hydrogel comprises water (para. 0053), which appears to be within the meaning of “solvent [or] diluent” as recited in claim 13.  
The present invention appears to represent the discovery of yet another use for the com-positions and devices disclosed in the cited reference, namely, treating basal cell carcinoma (BCC) or glioblastoma.  It is well established, however, that something old does not become patentable upon the discovery of a new property or use.  The discovery of a previously unappreciated prop-erty of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Thus, claiming of a new use, new function, or unknown property, which is inherently present in the prior art but not specifi-cally disclosed herein, does not necessarily make the instant claims patentable.  See MPEP 2112.  .  
Claims 1, 3-4, 9, 11, 16-19, as amended, remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beihoffer (WO 2008/098111 A2).  
Beihoffer (cited in the prior action) discloses a “package” (see the abstract), i.e., a “container” within the meaning of claim 1, of wipes (p. 2) comprising coal tar (para. 0047).  It also discloses gels (para. 0078), emulsions, and solvents (para. 0021-23), thereby meeting the limitations of claims 3-4 and 13.  Utility of these wipes for treating BCC and glioblastoma is inherent for the same reasons discussed in the prior rejection.  See MPEP 2112.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell,1 whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
    

    
        1 formerly “Theodore R. West”